Hall, J.
Appellant has record title to the North 30 acres of SW% of NE% of Section 13, Township 9, Range 11, in Neshoba County. Appellee, John R. Howie, has record title to the South 10 acres of the same forty acre subdivision. A fence running approximately East and West separates the two tracts. Between this fence and what is claimed to be the true line between the parties there is a tract of 1.547 acres. This suit involves the question whether this fence has been in its present location and recognized as the line between the parties for more than ten years and whether Howie has acquired title by adverse possession of that part of the North 30 acres of said forty which lies South of said fence.
 The record discloses a sharp dispute in the evidence as to whether this fence has been in its present location for more than ten years and whether appellee, Howie, has acquired title up to the fence by adverse possession. The chancellor found as a fact that the fence has existed in its present location since prior to 1935, that the owners of the tracts on each side of the fence have recognized it as the boundary line between them, and that Howie has been in the open, notorious, adverse, continuous, peaceable and uninterrupted possession of the land South of the fence for more than ten years. His finding is amply supported by the evidence and we are not authorized to disturb it.
Affirmed.
Roberds, P. J., and Lee, Kyle and Holmes, JJ., concur.